AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of!



                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                             V.                                      (For Offenses Committed On or After November 1, 1987)



                              Inez Artiaga-Castro                                    Case Number: 2:19-mj-11158

                                                                                     Federal Defenders
                                                                                     Defendant's Attorney


REGISTRATION NO. 91033298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                 ---------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                             Nature of Offense                                                         Count Number(s)
8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                               1

 •    The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                 V                      1,,
                                    •       TIME SERVED                          D                                       days

IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, October 30, 2019
                                              _____                          Date of Imposition of Sentence
                  '                         /...--.-~-------,

R • d.f\\t,, \
 ece1ve
             DUSM
                      \~,~-
                               1.~J(1\:
                              ,,}J',J\__x             ,
                                                          ,    Il_E D
                                                               ~
                                                                             HO   RABLE RUTH BJ!RMUDEZ MONTENEGRO
                                                      I       OCT 3 0 2019   UNI ED STATES MAGISTRATE JUDGE
                                                      L_
                                                  CLEhK u~, ,JI STRICT :..;ouRT
                                                OUTHERN DISTRICT OF CALIFORNIA
                                               BY                           DEPUTY
Clerk's Office Copy                                                                                                             2: 19-mj-11158
